Title: Enclosure I: Draught of a Secret resolution of the Senate, 2 December 1791
From: Senate
To: 


EnclosuresIDraught of a Secret resolution of the Senate
Resolved by the Senate of the U.S. that if the President of the U.S. shall think proper to enter into any treaty or convention for the purpose of ransoming  the citizens of the U.S. now in captivity at Algiers at an expence not exceeding [40,000] dollars, or for the preservation of peace in future with that power, and with Tunis or Tripoli or both, at an expence not exceeding [40,000] dollars to be annually paid foryears the Senate will advise and consent to the ratification thereof.


Ransom.
D


The ransom lately agreed on by persons unauthorised and unknown
         34,792


Clothes and passage of 14. persons @ 100. D. each
          1 400


        expences of Negotiator &c.                   suppose about
          3 000



         39 192


Should the attempt be made and fail it will probably cost
          5 000.


Peace.
D


          The Dutch, Danes, Swedes, and Venetians pay from 24,000 to annly.
         30,000


          France, as is said, besides presents from time to time pays annly.
100,000


          England it is supposed expends one year with another
280,000.


